On Petition for Rehearing.
PER CURIAM.
Our reconsideration of this case confirms our original conclusion. The specifications are wholly blind, except to say that the pivots are to be of “usual construction,” an issue not litigated and not to be summarily decided by recourse to standard works ex parti. We gave the defendant the benefit of a doubt by assuming that Rounds showed a trunnion; this we interpolated quite gratuitously and in doing so apparently we went too far, instead of not going far enough, though we have only the figures to guide us, and figures alone are not enough. Figure 5 shows two flat bearing plates resting on each other with a ball run*683way between them. This would, of course have been absurd if there was nothing more, but they appear to be held together by a kingbolt, indicated in dotted lines on the figure. The runways are also drawn in Figure 3 without any suggestion of a socket. All this is of course pure speculation, but that only makes in the plaintiff’s favor, for an anticipation must be plain.
Again the rack and pinion, 40, 41, show that no lateral movement was expected. These two members were to be always in conjunction, and the platform must remain in parallel plane to the truck.
By “usual construction” Rounds apparently meant the construction of Gresley, Driggs, Raymond, Cooper, and Jakobs, who all disclosed kingbolts. It was indeed “a,” if not “the,” “usual construction” for articulated trains at that time.
Petition denied.